[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                Nov. 18, 2009
                               No. 09-11270                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                   D. C. Docket No. 07-00290-CR-01-JEC-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

SANTOS PRICE,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (November 18, 2009)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Santos Price, who conditionally pleaded guilty to possessing a firearm as a
convicted felon, 18 U.S.C. §§ 922(g)(1), 924(e)(1), appeals the denial of his

motion to suppress. Price argues that the police lacked reasonable suspicion to

conduct an investigatory stop that resulted in the discovery of the firearm. We

affirm.

      Price moved to suppress the evidence seized from his car and statements he

made to law enforcement after his arrest. Price argued that Officer Thomas

Chambliss had provided inconsistent accounts about whether he had observed

Price driving without wearing a seat belt on a public or private road. At a hearing

on Price’s motion to suppress, Chambliss testified that he noticed that Price was

not properly restrained when Price suddenly swerved in front of Chambliss’s

unmarked police vehicle on a public road. When Price approached Chambliss after

he stopped his car in a parking lot, Chambliss noticed the smell of marijuana and

observed, in plain view, a marijuana cigar inside the car. During a search of the

car, police discovered a .28 caliber pistol in the glove compartment. Price argued

that Chambliss’s testimony conflicted with his written incident report and his prior

testimony at a hearing to revoke Chambliss’s probation.

      A magistrate judge offered to reconvene the hearing for Price to cross-

examine Chambliss about his prior statements, but Price instead addressed the

alleged inconsistencies in a supplemental brief. Price attached to the brief copies



                                          2
of the incident report and the transcript of Chambliss’s testimony at the revocation

hearing. In the incident report, Chambliss wrote that he was “patrolling the 300

block of Scott Street” when he noticed Price driving without a seat belt and

“followed the vehicle until [Price] parked.” During the revocation hearing,

Chambliss testified that he “first saw” Price “[r]iding through the parking lot, the

300 block of Scott Street, [and] observed [Price] not wearing a seat belt.”

Chambliss explained that he and Price “were almost entering the location at the

same time” and Chambliss followed Price, “[d]riving the car without a seat belt . . .

through the parking lot . . . until he came and he parked . . . .”

      The magistrate judge recommended that the district court deny Chambliss’s

motion to suppress. The magistrate judge found that Chambliss’s accounts were

“not so inconsistent as to undermine [the] credibility” of his testimony at the

suppression hearing. The magistrate judge ruled that Chambliss had probable

cause to stop Price for driving a vehicle on a public road without wearing a seat

belt, Ga. Code Ann. § 40-8-76.1, which led to the lawful discovery and seizure of

marijuana and the firearm.

      The district court adopted the recommendation of the magistrate judge. The

district court examined the transcripts of Price’s suppression hearing, probation

revocation hearing, and the investigative report and “did not conclude that . . .



                                            3
[Chambliss’s] testimony [at the revocation hearing] or the investigative report

[was] necessarily inconsistent, in a material way, with the officer’s very clear

testimony before the magistrate judge” that he had observed Price without a

seatbelt on a public road. Because “[t]he magistrate judge had an opportunity to

assess the officer’s credibility[,]” the district court “[found] nothing in the prior

state hearing testimony sufficient to undermine that assessment.”

      Price argues the court clearly erred by crediting Chambliss’s testimony, but

we disagree. “Under the clearly erroneous standard, we must affirm the district

court unless review of the entire record leaves us ‘with the definite and firm

conviction that a mistake has been committed.’” United States v. McPhee, 336

F.3d 1269, 1275 (11th Cir. 2003) (quoting United States v. Engelhard Corp., 126

F.3d 1302, 1305 (11th Cir. 1997)). Because we defer to the credibility

determinations made by the district court, “[a]s long as [its] findings are plausible,

we may not reverse the district court even if we would have decided the case

differently.” Id. (quoting Engelhard, 126 F.3d at 1305). Although Chambliss’s

statements at the revocation hearing were confusing, they were not irreconcilable

with his testimony at the suppression hearing. Chambliss’s statements are

consistent with his testimony that he was on a public road when he noticed that

Price was not wearing a seatbelt and followed him into a parking lot to confront



                                            4
him about his traffic violation.

         These facts, viewed in the light most favorable to the prosecution, establish

that the district court did not err by denying Price’s motion to suppress. Chambliss

had probable cause to detain Price after observing him violate a traffic law. See

United States v. Spoerke, 568 F.3d 1236, 1248 (11th Cir. 2009). Price does not

challenge the rulings of the district court that Chambliss was entitled to detain

Price to investigate whether he was in possession of contraband, see United States

v. Griffin, 109 F.3d 706, 708 (11th Cir. 1997), and Chambliss acquired probable

cause to arrest Price for possession of marijuana and to search the vehicle for other

evidence of illegal activity, see Craig v. Singletary, 127 F.3d 1030, 1042 (11th Cir.

1997).

         Price’s conviction is AFFIRMED.




                                             5